DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on June 14, 2021.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on July 21, 2021, has been entered.
	Claims 1, 2, 5, 8, 11-13, 18, 20, 22, 26, 29, 30, 33, 36, 37, 44, 54, 55, 57 and 65-83 are pending in the instant invention.  According to the In The Claims, filed March 26, 2021, claims 1, 2, 5, 8, 11-13, 18, 20, 22, 26, 29, 30, 36, 37, 44, 57 and 65-69 were amended and claims 3, 4, 6, 7, 9, 10, 14-17, 19, 21, 23-25, 27, 28, 31, 32, 34, 35, 38-43, 45-53, 56 and 58-64 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CA2017/050269, filed March 1, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/301,673, filed March 1, 2016, was objected to in the Non-Final Rejection, mailed on November 19, 2019.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/CA2017/050269, filed March 1, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 18, 2020, is acknowledged: a) Group I - claims 1, 2, 5, 8, 11-13, 18, 20, 22, 26, 29, 30, 33, 36, 37, 44, 54, 55 and 65-68; and b) substituted carboxamide of Formula (I) - p. 162, Example 8.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on November 19, 2019.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted carboxamides of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 57 and 69-83, directed to a method for inhibiting WD repeat domain 5-mixed lineage leukemia 1 protein-protein binding in a subject in need thereof, comprising administering… at least one substituted carboxamide of the Formula (I), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on April 25, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined invention, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on November 19, 2019, the Final Rejection, mailed on March 9, 2020, the Non-Final Rejection, mailed on August 24, 2020, or the Ex parte Quayle Action, mailed on January 26, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed March 26, 2021.
	Thus, a fifth Office action and prosecution on the merits of claims 1, 2, 5, 8, 11-13, 18, 20, 22, 26, 29, 30, 33, 36, 37, 44, 54, 55, 57 and 65-83 is contained within.

Reasons for Allowance

	Claims 1, 2, 5, 8, 11-13, 18, 20, 22, 26, 29, 30, 33, 36, 37, 44, 54, 55, 57 and 65-83 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to 1) substituted carboxamides of the Formula (I), as recited in claims 1 and 65; and 2) substituted carboxamides, as recited in claims 66-68, respectively.
	Consequently, the limitation on the core of the substituted carboxamides of the Formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the carboxamide core.  This limitation is present in the recited species of claim 54.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 37, the text of line 1:
The compound of claim 1, wherein the compound has Formula (Ia):

	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound has Formula (Ib):”---

	In claim 44, the text of lines 1-2:
The compound of claim 1 wherein the compound has a structure of Formula (Ic):

	has been deleted and replaced with the following:
---“The compound of claim 1, wherein the compound has Formula (Ic):”---

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sam Matthews (Reg. No. 79,458) on June 3, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624